DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 07/16/2020 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, the phrase “the upper frame” (fifth paragraph), is not well defined, since it lack antecedent basis.  Examiner has interpreted the phrase to mean “another electrode part”.
Regarding Claims 2-6 are indefinite since they depend directly or indirectly on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamano, U.S. Patent Application Publication 2008/0257488.
Regarding Claim 1, Yamano teaches, a multilayer coil component (Fig. 12) comprising: 
an element body (2) having a plurality of stacked dielectric layers (20-25) (“insulating layers 20 to 25 made of an insulating material, such as glass” [0060]) and having a pair of end surfaces (left end surface, right end surface, Fig. 12) facing each other, a pair of main surfaces (front surface, rear surface, Figs. 12, 13) facing each other, and a pair of side surfaces (top surface, bottom surface, Fig. 12) facing each other in a stacking direction of the plurality of dielectric layers, one of the main surfaces being a mounting surface (front surface, Figs. 12, 13); 
a coil (3) disposed in the element body and having a coil axis extending along the stacking direction; and 
a pair of terminal electrodes (4’, 5’) connected to the coil and respectively embedded in the element body on the pair of end surface sides of the element body, wherein 
each of the pair of terminal electrodes (4’, 5’) is formed by a plurality of electrode layers (40’, 50’, 42’, 52’, 41’, 51’) having different shapes being stacked in the stacking direction and is exposed on the end surface, the mounting surface, and the pair of side surfaces, and 
one electrode part (40’, 50’) of the terminal electrode exposed on the side surface of the element body and formed by one of the electrode layers has an overlapping part (conductors 40’, 50’ overlap electrode patterns 42’, 52’, see Figs. 12 and 14) overlapping at least a part of [another] electrode part (42’-52’) formed by another of the electrode layers adjacent to the one electrode layer in the stacking direction and a non-overlapping part (part of conductors 40’, 50’ does not overlap conductors 42’, 52’, see Fig. 14) not overlapping the other electrode part when viewed from the stacking direction.  (Yamano: Figs. 12-17, para. [0106]-[0108], [0111]).

Regarding Claim 2, Yamano teaches wherein 
the [another] electrode part (42’, 52’) has a first part (horizontal portion of 42’, 52’) extending along a facing direction of the pair of main surfaces and a second part (vertical portion of 42’, 52’) extending along a facing direction of the pair of end surfaces when viewed from the stacking direction, and 
the non-overlapping part of the one electrode part includes a region corresponding to a corner portion (the corner portion of 40’, 50’ not overlapping conductors 42’, 52’, see Fig 12, 14) formed by the first part and the second part when viewed from the stacking direction. (Yamano: Figs. 12-17, para. [0106]-[0108]).
Regarding Claim 4, Yamano teaches wherein the non-overlapping part of the one electrode part has an uneven part (the uneven part of 40’, 50’ not overlapping conductors 42’, 52’, see Fig 12, 14) when viewed from the stacking direction. (Yamano: Figs. 12-17, para. [0106]-[0108]).
Regarding Claim 5, Yamano teaches, wherein each of the pair of terminal electrodes (4’, 5’) and the coil (3) do not overlap (Fig. 12) when viewed from the stacking direction.  (Yamano: Figs. 12-17, para. [0106]-[0108]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano, as applied to claim 1, in view of Hirukawa, U.S. Patent Application Publication 2020/0373065.
Regarding Claim 3, Yamano is silent on including a non-overlapping part that comprises a convex shape. (Yamano: Figs. 12-17, para. [0106]-[0108]).
Yamano does not explicitly teach, wherein the non-overlapping part of the one electrode part has a part curved in a convex shape in a direction away from the coil when viewed from the stacking direction.
However, Hirukawa teaches (Fig. 4), wherein the non-overlapping part of the one electrode part (21, 22) has a part curved in a convex shape (21c, 22c) in a direction away from the coil when viewed from the side surfaces.  (Hirukawa: Figs. 1, 4 and 7, para. [0026], [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the one electrode part (40’, 50’) of Yamano to include the concave electrode portions (21c, 22c) of Hirukawa, the motivation being that of “leading to improved radio frequency characteristics of the multilayer coil component 1” [0033].  (Hirukawa: Figs. 1, 4 and 7, para. [0033]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano, as applied to claim 1, in view of Lee, U.S. Patent Application Publication 2017/0133146.
Regarding Claim 6, Yamano teaches terminal electrodes (40’, 50’, 42’, 52’, 41’, 51’) overlapping the coil (3) when viewed facing the end surface direction. (Yamano: Figs. 12-17, para. [0106]-[0108]).
Yamano does not explicitly teach, wherein each of the pair of terminal electrodes and the coil do not overlap when viewed from a facing direction of the pair of end surfaces.
However, Lee teaches (Fig. 3), wherein each of the pair of terminal electrodes (131, 132) and the coil (120) do not overlap when viewed from a facing direction of the pair of end surfaces.  (Lee: Figs. 1 and 3, para. [0026], [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminal electrodes of Yamano to include the electrodes that do not overlap when viewed from a facing direction of the pair of end surfaces of Lee, the motivation being “to reduce permittivity of the body, thereby implementing the inductor in a high frequency region” [0039].  (Lee: Figs. 1 and 3, para. [0039]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
7/30/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837